EXHIBIT 10.29
Zimmer Holdings, Inc.
2009 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANTED TO
OPTIONEE:
STOCK AWARD SHARES:
EXERCISE PRICE PER SHARE: $
AWARD DATE:
ZIMMER HOLDINGS, INC.
2009 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT FOR NON-U.S. EMPLOYEES
     Zimmer Holdings, Inc. (the “Company”) hereby grants pursuant to the terms
of the heretofore designated stock option plan (the “Plan”) to the heretofore
named employee (the “Optionee”), not as or in lieu of any salary or other
compensation for her/his services, and upon the terms and conditions set forth
below, the option to purchase the number of fully paid and non-assessable shares
of the common stock of Zimmer Holdings, Inc., par value $.01 per share (“Common
Stock”), heretofore set forth (this “Option”) on or before the expiration of ten
years from the date hereof (the “Expiration Date”) at the aforementioned
exercise price per share. The Board of Directors of the Company (the “Board”)
has authorized the Compensation and Management Development Committee of the
Board (the “Committee”) to administer the Plan.
     This Option is granted upon and subject to the following terms and
conditions:
     1. No Option may be exercised hereunder for the purchase of shares unless
the Optionee shall have remained in the continuous employ of the Company or of
one of its subsidiaries for one year following the date hereof. Thereafter,
provided that the Optionee shall at the time of such exercise, except as
specifically set forth herein to the contrary, have been in the employ of the
Company or of one of its subsidiaries, this Option may from time to time prior
to the Expiration Date be exercised in the manner hereinafter set forth, and
this Option may be exercised (i) only to the extent of 25 percent of the number
of shares to which this Option applies on or after the first anniversary and
prior to the second anniversary of the date of grant hereof, (ii) only to the
extent of 50 percent of the number of shares to which this Option applies on or
after the second anniversary and prior to the third anniversary of the date of
grant hereof, (iii) only to the extent of 75 percent of the number of shares to
which this Option applies on or after the third anniversary and prior to the
fourth anniversary of the date of grant hereof; and (iv) in its entirety on or
after the fourth anniversary of the date of grant hereof.
     2. This Option hereby granted may be exercised, in whole or in part in
accordance with the vesting schedule set forth in Section 1 above, by the
delivery of an exercise notice to the Company or the Company’s designated agent.
The exercise notice will be effective upon receipt by the appropriate person at
the Company or the Company’s agent and upon payment of the exercise price, any
fees and any other amounts due to cover Tax-Related Items as defined and
described in Section 8 herein. Such exercise notice (which, in the Company’s
discretion, may be, or may be required to be, given by electronic, telefax or
other specified means) shall specify the number of shares with respect to which
this Option is being exercised and such other representations and agreements as
may be required by the Company. In the event the specified Expiration Date falls
on a day which is not a regular business day at the Company’s executive office
in Warsaw, Indiana, U.S.A., then such written notification must be received on
or before the last regular business day prior to such Expiration Date. Payment
is to be made by certified personal check, or bank draft, by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, in shares of Common Stock owned by the Optionee having a fair
market value at the date of exercise equal to the purchase price for such
shares, in any combination of the foregoing or by any other method that the
Committee approves; provided, however, that payment in shares of Common Stock
will not be permitted unless at least 100 shares of Common Stock are required
and delivered for such purpose. Delivery of shares for exercising an option
shall be made either through the physical delivery of shares or through an
appropriate certification or attestation of valid ownership. No shares shall be
issued until full payment for such shares has been made. At its discretion, the
Committee may modify or suspend any method for the exercise of this Option. The
Optionee shall have the rights of a stockholder only with respect to shares of
stock that have been recorded on the Company’s books on behalf of the Optionee
or for which certificates have been issued to her/him.

 



--------------------------------------------------------------------------------



 



     3. The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock purchased upon the exercise of any
part of this Option prior to (i) the admission of such shares to listing on any
stock exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency, which the Company shall, in its sole discretion, determine to be
necessary or advisable, and (iv) the payment to the Company, upon its demand, of
any amount requested by the Company for the purpose of satisfying the Optionee’s
obligations under Section 8 herein.
     4. This Option is not transferable by the Optionee otherwise than by will
or by the laws of descent and distribution, and may be exercised, during the
lifetime of the Optionee, only by her/him; provided that the Board may permit
further transferability, on a general or specific basis, and may impose
conditions and limitations on any permitted transferability.
     5. Notwithstanding any other provision hereof:
          (a) If the Optionee shall retire or cease to be employed by the
Company or any of its subsidiaries for any reason (other than death) after the
Optionee shall have been continuously so employed for one year from the
aforementioned date of grant, the Optionee may exercise this Option only to the
extent that the Optionee was otherwise entitled to exercise it at the time of
such retirement or cessation of employment with the Company or any of its
subsidiaries, but in no event after (i) the date that is ten years next
succeeding the date this Option was granted, in the case of retirement or
cessation of employment with the Company or any of its subsidiaries on or after
the Optionee’s 65th birthday, or on or after the Optionee’s 55th birthday after
having completed ten years of service with the Company or any of its
subsidiaries, or on or after the date the sum of the Optionee’s attained age
(expressed as a whole number) plus completed years of service (expressed as a
whole number) plus one (1) equals at least 70 and the Optionee has completed ten
years of service with the Company or any of its subsidiaries and the Optionee’s
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company and,
where applicable, the Optionee has executed a general release, a covenant not to
compete and/or a covenant not to solicit as required by the Company, or (ii) the
date that is three months next succeeding retirement or cessation of employment,
in the case of any other retirement or cessation of employment with the Company
or any of its subsidiaries.
          (b) Whether military or government service or other bona fide leave of
absence shall constitute termination of employment for the purpose of this
Option shall be determined in each case by the Committee in its sole discretion.
          (c) Except as provided in Section 4, in the event of the death of the
Optionee while in the employ of the Company or of any of its subsidiaries or
within whichever period after retirement or cessation of employment of the
Optionee specified in subparagraph (a) is applicable, and after he/she shall
have been continuously so employed for one year after the granting of her/his
Option, this Option theretofore granted to her/him shall be exercisable by the
executors, administrators, legatees or distributees of her/his estate, as the
case may be, only to the extent that the Optionee would have been entitled to
exercise it if the Optionee were then living, subject to subparagraph
(d) herein, but in the case of the death of any Optionee after retirement or
cessation of employment in no event after the later of (i) the date twelve
months next succeeding such death and (ii) the last day of the period after
Retirement or other cessation of employment of the Optionee specified in
subparagraphs (a)(i) or (a)(ii) and provided, in any case, not after the
Expiration Date.
          In the event this Option is exercised by the executors,
administrators, legatees or distributees of the estate of the Optionee, the
Company shall be under no obligation to issue stock hereunder unless and until
the Company is satisfied that the person or persons exercising this Option are
the duly appointed legal representatives of the Optionee’s estate or the proper
legatees or distributees thereof.
          (d) The provisions of Section 1 hereof restricting the percentage of
shares of an Option grant which can be exercised prior to the fourth anniversary
of the date of such grant shall not apply if (i) the Optionee has reached age
60; (ii) the Optionee dies while in the employ of the Company or any of its
subsidiaries; (iii) the Optionee shall have retired or ceased to be employed by
the Company or any of its subsidiaries (1) on or after the Optionee’s 65th
birthday, or (2) on or after the Optionee’s 55th birthday after having completed
ten years of service with the Company or any of its subsidiaries, or (3) on or
after the date the sum of the Optionee’s attained age (expressed as a whole
number) plus completed years of service (expressed as a whole number) plus one
(1) equals at least 70 and the Optionee has completed ten years of service with
the Company or any of its subsidiaries and the Optionee’s employment terminates
for any reason other than death, resignation, willful misconduct, or activity
deemed detrimental to the interest of the Company and, where applicable, the
Optionee has executed a general release, a non-solicitation and/or non-compete
agreement with the Company as required by the Company; or (iv) the Optionee’s
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company
provided the Optionee executes a general release and, where applicable, a
non-solicitation and/or non-compete agreement with the Company as required by
the Company. For the purposes of this Option, service with Bristol-Myers Squibb
Company and its subsidiaries and affiliates before the effective date of the
Plan shall be included as service with the Company; provided that the Optionee
was employed by Bristol-Myers Squibb Company on August 5, 2001 and has been
continuously employed by the Company or a subsidiary of the Company since August
6, 2001.
     6. Under certain circumstances, if the Optionee’s employment with the
Company or one of its subsidiaries terminates during the three year period
following a change in control of the Company, this Option may become fully
vested and exercisable. Please refer to the Plan for more information.
     7. If prior to the Expiration Date changes occur in the outstanding Common
Stock by reason of stock dividends, recapitalization, mergers, consolidations,
stock splits, combinations or exchanges of shares and the like, the exercise
price per

2



--------------------------------------------------------------------------------



 



share and the number and class of shares subject to this Option shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive. If as a result of any adjustment under this paragraph any Optionee
should become entitled to a fractional share of stock, the Optionee shall have
the right to purchase only the adjusted number of full shares and no payment or
other adjustment will be made with respect to the fractional share so
disregarded.
     8. Regardless of any action the Company or the Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance
contributions, payroll tax or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee or deemed by
the Company or the Employer to be an appropriate charge to the Optionee even if
technically due by the Company or Employer (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Optionee is and remains the Optionee’s responsibility and may exceed the
amount actually withheld by the Company or Employer. The Optionee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to, and are under no obligation to, structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular result. Further, if the Optionee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, the Optionee acknowledges that the
Company or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
     Prior to the relevant taxable event or tax withholding event, as
applicable, the Optionee shall pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, the Optionee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items legally payable by the Optionee by one or a combination
of the following:
     (a) withholding from the Optionee’s wages or other cash compensation paid
to the Optionee by the Company and/or the Employer, within legal limits; or
     (b) withholding from the proceeds of the sale of shares of Common Stock
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Optionee’s behalf and at the
Optionee’s direction pursuant to this authorization); or
     (c) withholding in shares of Common Stock to be issued upon exercise of the
Option.
     To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates and the Optionee agrees that the
amount withheld may exceed the Optionee’s actual liability. If the obligation
for Tax-Related Items is satisfied by withholding in shares of Common Stock for
tax purposes, the Optionee is deemed to have been issued the full number of
shares of Common Stock subject to the exercised Option, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.
     Finally, the Optionee shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
or the Optionee’s purchase of shares of Common Stock that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to issue or deliver the shares of Common Stock if the Optionee fails to
comply with the Optionee’s obligations in connection with the Tax-Related Items.
     9. In accepting the Option grant, the Optionee acknowledges, understands
and agrees that:
     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time;
     (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
     (c) all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
     (d) the Optionee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Optionee’s employment relationship at any time;
     (e) the Optionee is voluntarily participating in the Plan;
     (f) the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or any subsidiaries, and which is
outside the scope of the Optionee’s employment contract, if any;
     (g) the Option and the shares of Common Stock are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;
     (h) the Options and the shares of Common Stock are not intended to replace
any pension rights or compensation;

3



--------------------------------------------------------------------------------



 



     (i) the Option grant and the Optionee’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any subsidiary;
     (j) the future value of the underlying shares of Common Stock is unknown
and cannot be predicted with certainty;
     (k) if the Optionee exercises the Option and acquires shares of Common
Stock, the value of such shares of Common Stock may increase or decrease in
value, even below the exercise price;
     (l) no claim or entitlement to compensation or damages arises from the
termination of the Option or diminution in value of this Option or shares of
Common Stock purchased through exercise of this Option resulting from
termination of the Optionee’s active employment with the Company or a subsidiary
(for any reason whatsoever and whether or not in breach of local labor laws) and
in consideration of the grant of Options to which the Optionee is not otherwise
entitled, the Optionee irrevocably agrees never to institute any claim against
the Company or the Employer, waives his or her ability, if any, to bring such
claim, and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agreed to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
     (m) in the event of termination of the Optionee’s employment as described
in Section 5 (whether or not in breach of local labor laws), the Optionee’s
right to receive or vest in the Option under the Plan, if any, will terminate
effective as of the date that the Optionee is no longer actively employed;
furthermore, in the event of termination of the Optionee’s employment (whether
or not in breach of local labor laws), the Optionee’s right to exercise the
Option after termination of the Optionee’s employment, if any, will be measured
by the date of termination of the Optionee’s active employment; the Committee
shall have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Optionee’s Option grant; and
     (n) the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
     10. The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Optionee’s participation in
the Plan, or the Optionee’s acquisition or sale of the underlying shares of
Common Stock. The Optionee is hereby advised to consult with the Optionee’s own
personal tax, legal and financial advisors regarding the Optionee’s
participation in the Plan before taking any action related to the Plan.
     11. The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.
     The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     The Optionee understands that Data will be transferred to The Bank of New
York or such other stock plan service provider as may be selected by the Company
in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that the Optionee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Optionee’s local human
resources representative. The Optionee authorizes the Company, The Bank of New
York and any other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Optionee’s participation in the Plan. The Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the Plan. The Optionee understands that he/she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative. The Optionee understands,
however, that refusing or withdrawing his/her consent may affect the Optionee’s
ability to participate in the Plan. For more information on the consequences of
the Optionee’s refusal to consent or withdrawal of consent, the Optionee
understands that he/she may contact his/her local human resources
representative.

4



--------------------------------------------------------------------------------



 



     12. Until the Optionee is advised otherwise by the Committee, all notices
and other correspondence with respect to this Option will be effective upon
receipt at the following address:
Compensation and Management Development Committee of the Board of Directors of
Zimmer Holdings, Inc.
Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708
U.S.A.
     13. Except as explicitly provided in this agreement, this agreement will
not confer any rights upon the Optionee, including any right with respect to
continuation of employment by the Company or any of its subsidiaries or any
right to future awards under the Plan. In no event shall the value, at any time,
of this agreement, the Common Stock covered by this agreement or any other
benefit provided under this agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its subsidiaries unless otherwise specifically
provided for in such plan.
     14. As a condition of receiving the Option, the Optionee has entered into
or reaffirmed a non-solicitation and/or non-competition agreement with the
Company. The Optionee understands and agrees that if he or she violates any
provision of such agreement, the Committee may require the Optionee to forfeit
his or her right to any unexercised portion of the Option, even if vested, and,
to the extent any portion of the Option has previously been exercised, the
Committee may require the Optionee to return to the Company any shares of Common
Stock received by the Optionee upon such exercise or any cash proceeds received
by the Optionee upon the sale of any such shares.
     15. The Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. The Optionee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
     16. The Company reserves the right to impose other requirements on the
Optionee’s participation in the Plan, on the Option and on any shares of Common
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
     17. The Optionee’s Options shall be subject to any special provisions set
forth in the Addendum to this Agreement for the Optionee’s country, if any. If
the Optionee relocates to one of the countries included in the Addendum during
the life of the Option, the special provisions for such country shall apply to
the Optionee, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Addendum, if any, constitutes
part of this agreement.
     18. The Board and the Committee shall have full authority and discretion,
subject only to the express terms of the Plan, to decide all matters relating to
the administration and interpretation of the Plan and this agreement and all
such Board and Committee determinations shall be final, conclusive, and binding
upon the Optionee and all interested parties. The terms and conditions set forth
in this agreement are subject in all respects to the terms and conditions of the
Plan, as amended from time to time, which shall be controlling. This agreement
contains the entire understanding of the parties and may not be modified or
amended except in writing duly signed by the parties. The waiver of, or failure
to enforce, any provision of this agreement or the Plan by the Company will not
constitute a waiver by the Company of the same provision or right at any other
time or a waiver of any other provision or right. The various provisions of this
agreement are severable and any determination of invalidity or unenforceability
of any provision shall have no effect on the remaining provisions. This
agreement will be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties. The validity and construction of
this agreement shall be governed by the laws of the State of Indiana, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this agreement to the substantive law of
another jurisdiction. If the Optionee has received this or any other document
related to the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

            ZIMMER HOLDINGS, INC.
      By   () [c55340c5534014.gif]         Chad F. Phipps
Senior Vice President,
General Counsel & Secretary     

5